           Case 4:19-cv-05168-MKD                   ECF No. 34        filed 09/03/20       PageID.3530 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                         FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                     Eastern District of Washington                      EASTERN DISTRICT OF WASHINGTON

                        BOBBETTE H.,
                                                                                                          Sep 03, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-05168-MKD
                                                                     )
              ANDREW M. SAUL,                                        )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 18, is GRANTED IN PART AND DENIED IN PART.
u
              Defendant’s Motion for Remand, ECF No. 24, is GRANTED; this matter is REVERSED AND REMANDED to the
              Commissioner of Social Security for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment entered in favor of Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       MARY K. DIMKE                                         on a motion for
      summary judgment and remand.


Date: 9/3/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
